DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Group I, Claims 1-26, in the reply filed on 5/24/2022 is acknowledged.
Applicant traversed the Restriction Requirement between Group I (claims 1-26) and Group II (claims 27-31) on the ground(s) that there would not be a serious search burden to search both groups. Applicant states that there is no evidence or indication in the record to support the conclusion that the process of making and a product made by the process can be shown to be distinct inventions. This is not found persuasive because the inventions require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). For example, the search for Group II would be different because it would require searching distinct method steps, such as a hot isostatic pressing step, heating steps, and melting steps. Thus, it is shown that these inventions would require at least searching different class/subclasses and different search strategies/queries.
The requirement is still deemed proper and is therefore made FINAL. 
Claims 27-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/24/2022. 
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. Executable links appear in the present specification at least on pages 12, 18, and 24.
Claim Interpretation
A number of dependent claims further restrict a member of a selectable member of a parent claim. Defendant claims are interpreted as requiring all of the features of each parent claim and in addition the requirements imposed by the instant dependent claim. Where a dependent claim further restricts members of a selectable group of a parent claim where the claim is interpreted as if the further limited member of the parent claim is selected, then the selection is restricted within the requirements of the instant dependent claim. For example, Claim 1 requires at least one metallic element selected from M, M’, M’’ or mixtures thereof where dependent claim 7 requires that M is titanium, iron chromium or mixtures thereof. In this instance claim 7, limits the selection of M to titanium, iron, chromium, or mixtures thereof, but does not require M. Claim 5 requires at least one metallic element selected from: (i) titanium, iron, chromium or mixtures thereof, (ii) M’, (iii) M’’ or (iv) mixtures thereof. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “A part composed entirely or in part of a steel material, comprising grains comprising a matrix into which precipitates are incorporated” renders the claim indefinite. It is unclear because if the part is composed entirely of a steel material, it cannot have additional components such as precipitates.
Regarding claim 1, the phrase “wherein each of the metallic elements M, M’ and M’’ is, if present, at least one selected” renders the claim indefinite. More specifically, it is unclear because the term “if present” indicates that none of the elements M, M’ and M’’ may or may not be present. However, the claim states that the metallic element is selected from the group consisting of a metallic M, a metallic M’, and a metallic element M’’. The term “if present” is not necessary and should be removed. 
Regarding claim 3, the phase “wherein the part has a honeycomb structure, a lattice structure or a foam structure” renders the claim indefinite. Claim 3 depends on claim 2, however it is not clear whether claim 3 is further limiting the subject matter of claim 2. It is not clear whether a lattice or a foam structure is also a cellular or honeycomb structure. 
Claims 2 and 4-26 are rejected based on their dependencies to the rejected claims above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Salman et al (“Effect of heat treatment on microstructure and mechanical properties of 316L steel synthesized by selective laser sintering, Materials Science & Engineering A, 748 (2019), pp. 205-212), hereinafter Salman, as disclosed in the IDS dated 11/6/2020. 
Regarding claims 1, 22 and 26, Salman discloses the influence of annealing at different temperatures on the stability of phases, composition and microstructure of 316L stainless steel fabricated by SLM (Abstract). Salman discloses a stainless 316L comprising a composition of (p. 206, p.209, Table 1):
Element
Instant Claims (wt%)
Salman Ranges (wt%)
Cr
16-18.5%
16-20%
Ni
10-14%
8-14%
C
<0.01%
0.001-0.030%
O
--
0.001-0.050%
Mn
<2%
0-2%
Mo
2-3%
0-3%
Si
<1%
0-1%
Balance Fe
Balance
Balance


As disclosed above, Salman teaches a steel composition with overlapping elemental ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Salman does not appear to explicitly disclose the presence of oxygen, however substantially identical materials treated in a substantially identical manner are expected to have substantially identical characteristics including composition. Regardless, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (See MPEP 2112.01). Both the claimed invention and Salman disclose selective laser melting of a 316L powder (Abstract), therefore the steel composition of Salman would be expected to have the same or similar properties as the instantly claimed steel composition, as disclosed above in (p. 206, p.209, Table 1).
Salman discloses a sintered stainless steel powder composed of a matrix and precipitates (Abstract), and discloses that the precipitates can include amorphous Mn-Si-rich spherical nano-precipitates (i.e., the precipitates comprise at least one metallic element selected from the group consisting of a metallic element M, a metallic element M’, and a metallic element M’’, wherein each of the metallic elements M, M’, and M’’ is at least one selected from the group consisting of yttrium, titanium, iron, chromium, tungsten, silicon, zirconium, thorium, magnesium, manganese, aluminum, hafnium, and molybdenum) (p.208). 
Salman discloses a 316L steel composition with a microstructure that includes equiaxed grains from 45 to 102 µm (p.207), which satisfies with the instantly claimed range, “wherein the steel material has a microstructure of equiaxed grains having an average grain size of from 10 µm to 50 µm at a largest dimension Dmax and/or a smallest Dimension Dmin”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claims 2 and 3, Salman discloses that the steel part has a cellular microstructure (Abstract). 
	Regarding claims 4-6, Salman discloses the grains to be oriented randomly, therefore the equiaxed morphology would include both the parallel and perpendicular orientations and result in a ratio of approximately 1 (p.207). 
	Regarding claims 7-10, 13-16, and 24, Salman does not appear to disclose the composition of specific precipitates, however substantially identical materials treated in a substantially identical manner are expected to have substantially identical structures. Given that both the instant invention and Salman discloses the selected laser melting of a 316 powder (Abstract, p. 206, p.209, Table 1), the resulting composition would be expected to contain precipitates of substantially identical composition (MPEP 2112 V). Regardless, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (See MPEP 2112.01).
	Regarding claims 11-12, 17, and 23, while Salman does not appear to disclose the introduction of the elements necessary to obtain the claimed precipitate compositions, each claim limits a specific option element of a parent claim and is thus not required where at least element of the parent claim is satisfied as discussed above. Therefore, the requirements of claims 11-12, 17, and 23 are met given the disclose of a precipitates that is M, M’, or M’’. 
	Regarding claims 18-20, Salman discloses a proportion of precipitates and precipitate sizes in a range from 2 to 150 nm, which overlaps with the claimed ranges disclosed in claims 18-20 (p. 208, Table). In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
	Regarding claim 21, Salman does not appear to disclose the density of the precipitates, however substantially identical materials treated in a substantially identical manner are expected to have substantially identical structures. Given that both the instant invention and Salman discloses the selected laser melting of a 316 powder (Abstract, p. 206, p.209, Table 1), where both disclose the resulting composition to have an austenitic structure with substantially identical grain sizes, the resulting distribution of precipitates would be expected to be substantially identical and include a matrix comprising between 2 and 100 precipitates/µm3. Regardless, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (See MPEP 2112.01).
	Regarding claim 25, Salman discloses an austentic microstructure (p.208). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 4-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 17/091446 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the co-pending application require each feature as required by the claims of the instant application. The co-pending application is directed to a part composed of a steel material comprising a matrix into which precipitates are incorporated and has a specified microstructure of equiaxed grains. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 4-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 17/091540 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the co-pending application require each feature as required by the claims of the instant application. The co-pending application is directed to a part composed of a steel material comprising a matrix into which precipitates are incorporated and has a specified microstructure of equiaxed grains. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY N KANG whose telephone number is (571)272-4254.  The examiner can normally be reached on Monday-Friday 10 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571)272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANNY N KANG/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY M LIANG/Primary Examiner, Art Unit 1734